Citation Nr: 0001542	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-51 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals, removal semi-lunar cartilage right knee, with 
post-operative scar, symptomatic, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 1997, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  


REMAND

The veteran contends that his service-connected right knee 
disorder is more severe than the current rating indicates.  
The United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Inasmuch as the veteran has submitted a well-
grounded claim, VA is obligated to assist him in the 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

The veteran's service-connected right knee disability is 
presently assigned a 10 percent rating under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5259 (1999) pertaining 
to removal of semilunar cartilage, symptomatic.  

Medical evidence of record includes x-ray evidence of 
degenerative joint disease in the right knee and the presence 
of a Baker's cyst in that knee.  The record also includes the 
veteran's complaints of right knee pain and his report that 
his knee is unstable.  Although the record includes reports 
of VA examinations conducted in July 1996 and April 1999, the 
Board finds those examinations inadequate for rating 
purposes.  

The reports of the VA examinations include the veteran's 
complaints and the most recent examination noted that he wore 
a brace on the right knee for support.  What is unclear from 
the examinations and other medical evidence of record, 
however, is the extent of any instability of the right knee, 
whether that instability is a residual of the service-
connected removal of cartilage in that knee and whether the 
Baker's cyst is related to the service-connected right knee 
disorder.  

In addition, any examination of musculoskeletal disability 
done for rating purposes must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, because the 
diagnostic codes used to rate the veteran's right knee 
disability are cast in large measure in terms of limitation 
of motion, any examination for rating purposes must be 
expressed in terms of the degree of additional range-of-
motion loss due to any pain on use, incoordination, weakness, 
fatigability, or pain during flare- ups.  DeLuca, supra.

Accordingly, the examination ordered on remand should include 
medical determinations on whether the right knee exhibits 
pain with use, weakened movement, excess fatigability, 
incoordination, or any other functionally disabling symptom.  
Additionally, and most importantly, these determinations 
should be expressed in terms of additional range-of-motion 
loss beyond that already demonstrated clinically.  In other 
words, any functional loss found, such as the pain complained 
of by the veteran, must be quantified as additional loss of 
motion.  DeLuca, supra.

The report of the April 1999 VA examination included the 
veteran's complaints of knee pain and his self-report that 
activity was limited by exacerbation of symptoms; however, 
there was no quantifiable explanation given as to how these 
symptoms affected the veteran, such as in terms of additional 
range-of-motion loss beyond that clinically found.  DeLuca 
requires that this be done.  The Board also notes that the 
examiner noted no ligament laxity.  The veteran testified to 
the contrary, reporting that he suffered instability of the 
knee and indicating that he used a knee brace for support.

As noted in opinions of the VA General Counsel (VAOPGCPREC 
23-97 and 9-98), a claimant who has arthritis and 
subluxation/instability of a service-connected knee may be 
rated separately under Diagnostic Codes 5257 and 5003 (and 
therefore 5010), relative to arthritis.  As the extent of any 
instability or subluxation is unclear, the Board finds that 
another examination should be conducted.  

If the VA examination undertaken on remand shows instability 
or subluxation or arthritis related to the service-connected 
removal of cartilage in the right knee, the RO must consider 
all applicable diagnostic codes.  As the original grant of 
service connection contemplated disability manifested by a 
scar on the right knee, a rating under that code must be 
considered as well.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  The Board also points out that among the diagnostic 
codes possibly applicable to the knee, Codes 5260 and 5261 
are based essentially on range of motion.  Thus the RO must 
insure that the examination conducted on remand adequately 
portrays the extent of functional loss due to pain on use or 
due to flare-ups.  See DeLuca, supra. 

Where the record before the Board is inadequate, a remand is 
required. The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and, for non-VA providers, the 
addresses of all medical care providers 
who treated him for his service-connected 
right knee disability since 1996.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of all current 
disability of the right knee.  The claims 
folder should be made available to the 
examiner prior to the examination.  All 
indicated testing should be conducted.  
The examination report should fully set 
forth the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the right knee.  The examiner 
should report detailed findings regarding 
any scar on the right knee, and address 
the relationship, if any, between the 
Baker's cyst and the service-connected 
disorder.  Whether there is lateral 
instability and/or recurrent subluxation 
should also be indicated and, if so, the 
extent thereof and the relationship, if 
any, between the instability or 
subluxation and the service-connected 
right knee disorder.  The examiner should 
also state whether any x-ray findings of 
arthritis in the right knee are a 
residual of the service-connected removal 
of semilunar cartilage.  Moreover, the 
extent of any functional loss of the 
right knee due to weakened movement, 
excess fatigability, incoordination, or 
pain on use should be noted.  The 
examiner should also state whether any 
pain claimed by the veteran is supported 
by adequate pathology and evidence by his 
visible behavior.  Any additional 
impairment on use should be described in 
terms of the degree of additional range-
of-motion loss.  See DeLuca, supra.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claims for increase, with 
consideration of all applicable rating 
criteria, DeLuca and the VA General 
Counsel opinions referenced earlier.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


